Order entered June 8, 2016




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-15-01351-CV

                              FELIX ECHENDU, Appellant

                                            V.

              GUSTAVO HUERTA AND HUERTA'S BODY SHOP, Appellees

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-05211-E

                                         ORDER
        We GRANT appellant’s June 3, 2016 motion to extend time to file amended brief and

ORDER the amended brief received by the Court on June 6, 2016 timely filed as of the date of

this order.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE